     Case: 1:20-cv-06826 Document #: 4 Filed: 04/22/21 Page 1 of 1 PageID #:25

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Carolyn A. Croswell
                                           Plaintiff,
v.                                                           Case No.: 1:20−cv−06826
                                                             Honorable Sara L. Ellis
City of Country Club Hills, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 22, 2021:


         MINUTE entry before the Honorable Sara L. Ellis: Plaintiff filed this case on
11/10/2020, however, an application to proceed informa pauperis has not been filed nor
has the filing fee been paid. Plaintiff is given until 5/6/2021 to either pay the filing fee or
file an informa pauperis application and financial affidavit (non−prisoner case). Failure to
follow these instructions will result in dismissal of this case for want of prosecution.
Mailed notice. (rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
